                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF OHIO
                           EASTERN DIVISION

HOUSTON BYRD,
                                        :
                    Plaintiff,
                                               Case No. 2:21-cv-2288
       v.                                      Judge Sarah D. Morrison
                                               Magistrate Judge Chelsey M.
                                               Vascura
CHRISTOPHER COOK, et al.,
                                        :
                    Defendants.


                                      ORDER

      Plaintiff Houston Byrd first filed this action against Defendants Christopher

Cook, individually and in his capacity as Associate Director of FINRA’s Office of the

Ombudsman, and Brad D. Farnsworth in the Licking County Common Pleas Court.

(ECF No. 4.) Defendants timely removed the action to this Court on the grounds

that, though lacking in clarity and specificity, Mr. Byrd’s Complaint asserts claims

under federal law and, thus, this Court had original jurisdiction under 28 U.S.C.

§ 1331. (ECF No. 1.) Mr. Byrd then filed a Motion to Strike the Notice of Removal.

(ECF No. 8.) This matter is now before the Court on the Magistrate Judge’s Report

and Recommendation recommending that Mr. Byrd’s Motion to Strike be denied.

(ECF No. 10.) Mr. Byrd has since filed objections to the Magistrate Judge’s Report

and Recommendation (ECF No. 13) and a related Motion to Dismiss for lack of

subject matter jurisdiction (ECF No. 14). For the reasons set forth below, the Court

OVERRULES Mr. Byrd’s objections and ADOPTS and AFFIRMS the Magistrate
Judge’s Report and Recommendation. For the same reasons, Mr. Byrd’s Motion to

Dismiss is DENIED.

I.    STANDARD OF REVIEW

      If a party objects within the allotted time to a report and recommendation,

the Court “shall make a de novo determination of those portions of the report or

specified proposed findings or recommendations to which objection is made.” 28

U.S.C. § 636(b)(1); see also Fed. R. Civ. P. 72(b). Upon review, the Court “may

accept, reject, or modify, in whole or in part, the findings or recommendations made

by the magistrate judge.” 28 U.S.C. § 636(b)(1).

II.   ANALYSIS

      The Magistrate Judge construed Mr. Byrd’s Motion to Strike the Notice of

Removal as a motion to remand this matter back to the state courts. In the Report

and Recommendation, she carefully analyzed whether Defendants’ Notice of

Removal was properly filed. Namely, whether the notice contains “a short and plain

statement of the grounds for removal” and whether the case is removable under

statute. She found in the affirmative, and recommended that this Court deny Mr.

Byrd’s motion. Mr. Byrd objects to the Report and Recommendation, arguing that

the Magistrate Judge “failed to address the stipulations set-forth by 28 U.S.C.

§ 1441 and 28 U.S.[C.] § 1446.” (ECF No. 13, PAGEID # 656.) Mr. Byrd’s objections

are without merit.

      “[I]t is well established that federal courts are courts of limited jurisdiction,

possessing only that power authorized by the Constitution and statute . . . , which is

not to be expanded by judicial decree . . . .” Hudson v. Coleman, 347 F.3d 138, 141

                                           2
(6th Cir. 2003) (internal citations omitted). Accordingly, a case must fall into one of

very few categories to be heard by this Court. Those categories are set out by

statute. “The basic statutory grants of federal court subject-matter jurisdiction are

contained in 28 U.S.C. § 1331, which provides for ‘federal-question’ jurisdiction, and

§ 1332, which provides for ‘diversity of citizenship’ jurisdiction.” Arbaugh v. Y&H

Corp., 546 U.S. 500, 501 (2006) (alterations omitted). More specifically, under

§ 1331, federal district courts “have original jurisdiction of all civil actions arising

under the Constitution, laws, or treaties of the United States.” And under § 1332,

federal district courts “have original jurisdiction of all civil actions where the matter

in controversy exceeds the sum or value of $75,000 . . . and is between . . . citizens of

different States . . . .”

       Defendants invoke 28 U.S.C. § 1331 as the source of the Court’s subject

matter jurisdiction over this case. They note that Mr. Byrd’s Complaint cites a

number of federal statutes—including 18 U.S.C. §§ 1341, 1348, and 1349 and 42

U.S.C. § 1985—as the basis for his claims. They correctly assert that the claims,

therefore, present a federal question over which this Court has original jurisdiction.

       Mr. Byrd hangs his objections on the language of 28 U.S.C. § 1441(b)(2):

       A civil action otherwise removable solely on the basis of the jurisdiction
       under section 1332(a) of this title [(diversity jurisdiction)] may not be
       removed if any of the parties in interest properly joined and served as
       defendants is a citizen of the State in which such action is brought.

He points out that, in some instances, cases initiated in state court may not be

removed to federal court. Mr. Byrd reiterates this argument in his more recently

filed Motion to Dismiss. While the general proposition is correct, it is inapplicable


                                            3
here. Defendants do not argue that this Court has subject matter jurisdiction solely

on the basis of diversity of citizenship of the parties. Instead, they argue—and both

the Magistrate Judge and this Court agree—that the Complaint raises a federal

question, and that it is, accordingly, properly removable to this Court.

III.   CONCLUSION

       Mr. Byrd’s objection (ECF No. 13) is OVERRULED. The Court ADOPTS

and AFFIRMS the Magistrate Judge’s Report and Recommendation (ECF No. 10).

Mr. Byrd’s Motion to Strike Notice of Removal (ECF No. 8) and Motion to Dismiss

(ECF No. 14) are DENIED.



       IT IS SO ORDERED.


                                        /s/ Sarah D. Morrison
                                        SARAH D. MORRISON
                                        UNITED STATES DISTRICT JUDGE




                                          4
